
	
		II
		110th CONGRESS
		1st Session
		S. 1788
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2007
			Mr. Roberts introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the mandatory revocation of passports of
		  individuals whose child support payments are more than $2,500 in
		  arrears.
	
	
		1.Mandatory revocation of
			 passports of individuals whose child support payments are more than $2,500 in
			 arrearsSection 452(k) of the
			 Social Security Act (42 U.S.C. 652(k)) is amended—
			(1)in paragraph (1),
			 by striking , revocation, or limitation and inserting or
			 revocation; and
			(2)in paragraph (2),
			 by striking may revoke, restrict, or limit and inserting
			 shall revoke.
			
